Citation Nr: 1633452	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  13-01 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection a gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial compensable disability rating for chronic cephalgia.  


ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel












INTRODUCTION

The Veteran had active service from September 1974 to September 1977, from May 1984 to August 1984, and from October 1985 to April 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision of the Detroit, Michigan, Regional Office.  

On his initial February 25, 2009, Application for Compensation or Pension, the Veteran explicitly filed distinct service connection claims for an autoimmune disorder, brain lesions, and epilepsy, respectively to include as a qualifying chronic disability under 38 C.F.R. § 3.317 (2015), and exposure to chemical agents in the Southwest Asia Theater of Operations.  On a March 16, 2009 submission, the Veteran also raised a service connection claim for a traumatic brain injury (TBI).  The Veteran raised a service connection claim for a memory impairment disability and for Chronic Fatigue Syndrome, in a September 26, 2011, statement.  

While an autoimmune disorder, TBI, brain lesions, and epilepsy were purported to be addressed as part of what the RO characterized as "chronic cephalgia as Gulf War Illness", this did not provide sufficient notice for the Veteran to reasonably know whether VA benefits would be awarded for the respective disabilities.  See Munro v. Shinseki, 616 F.3d 1293, 1298-99 (Fed. Cir. 2010); see also Cogburn v. McDonald, 809 F.3d 1232, 1235-36 (Fed. Cir. 2016).  Moreover, the evidence does not reflect contemplation of the manifestations of these disabilities nor does the evidence at this time indicate the disabilities, respectively or individually, are manifestations of the cephalgia disability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).  Thus, the Veteran raised these claims that the Agency of Original Jurisdiction (AOJ) has not initially adjudicated.  Therefore, the Board does not have jurisdiction over the claims listed above, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The August 2009 VA examination provided in connection with the Veteran's service connection claim for GERD is not adequate, as the examiner stated an opinion could not be provided without resorting to speculation and provided no rationale to support this opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  When an examiner indicates an inability to offer an opinion without resorting to speculation, it is essential that the examiner provide (i) a rationale for this conclusion, (ii) an indication whether there is additional evidence that could enable an opinion to be provided and (iii) whether the inability to provide an opinion is based on the limits of medical knowledge.  As the August 2009 VA examiner did not provide all necessary information in connection with the statement that an opinion could not be provided without speculation, an adequate examination and opinion must be obtained on remand.  See also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (holding that the Board has a duty, under 38 C.F.R. § 19.9(a), to remand a case "[i]f further evidence or clarification of the evidence or correction of a procedural defect is essential for a proper appellate decision."). 

The evidence of record indicates that the Veteran receives regular treatment for GERD and chronic cephalgia but the most recent record of his private treatment is dated in January 2009.  While not definitive, the Veteran may also receive VA treatment for the aforementioned disabilities but the record does not reflect sufficient attempts to obtain any relevant records.  Attempts to obtain these records must be made on remand.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Given the number of likely relevant outstanding records, the August 2009 VA examination performed in connection with the chronic cephalgia claim does not provide an adequate basis to make and fully informed evaluation of the Veteran's claim and he must be provided an examination on remand.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to identify all sources of private GERD and cephalgia treatment, hospitalization or evaluation, since January 2009, including private physician S. Beall, M.D.; and the private Michigan Neurology Associates, P.C., Mount Clemons General Hospital, and the Henry Ford Health System facilities.  Then, undertake all necessary efforts to obtain any identified private treatment records. All efforts to obtain the records should be documented.

2.  Contact the Veteran and request that he identify all sources of VA hospitalization and treatment related GERD and cephalgia, since separation.  Then, undertake all appropriate effort to obtain any identified records and any negative response(s) should be in writing.

3.  After receipt of all additional records, schedule the Veteran for a VA gastrointestinal examination with an appropriate medical professional.  The claims file (i.e., the paper claims file and any medical records being maintained, instead, electronically in Virtual VA, VBMS, CAPRI, and AMIE), as well as a complete copy of this remand, must be reviewed by the examiner for the pertinent history.  If the examiner does not have access to Virtual VA and VBMS, any relevant treatment records contained in these electronic portions of the claims file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review and consideration.

The examiner is to note all gastrointestinal pathology found to be present, if any, specifically ruling in or excluding a diagnosis of GERD.  Further, examiner must state explicitly whether the Veteran's symptoms are attributable to a known clinical diagnosis.  

With regard to any diagnosed condition, the examiner should state the likelihood that the condition

(i) had its onset in service or within one year of separation from any period of service;

(ii) is related to any period of military service, including but not limited to service in the Southwest Asia Theater of Operations;

(iii) was caused by any service-connected disability(ies); and

(iv) is at least in part aggravated by any service connected disability(ies).

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.

If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge and training).

4.  After receipt of all additional records, schedule the Veteran for an appropriate VA examination to ascertain the nature, extent, and severity of the service-connected chronic cephalgia.  The claims file (i.e., the paper claims file and any medical records being maintained, instead, electronically in Virtual VA, VBMS, CAPRI, and AMIE), as well as a complete copy of this remand, must be reviewed by the examiner for the pertinent history.  If the examiner does not have access to Virtual VA and VBMS, any relevant treatment records contained in these electronic portions of the claims file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review and consideration.

All signs and symptoms associated with the service-connected chronic cephalgia must be reported in detail.  The examiner should comment on the severity of this disability. 

All tests the examiner deems necessary are to be performed and the results of such tests reported in detail.  

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence of record.  If any claim remains denied, the Veteran should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







